United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Y., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-78
Issued: March 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 14, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated June 25, 2007 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a back injury causally related to factors of
his federal employment.
FACTUAL HISTORY
On July 21, 2006 appellant, then a 63-year-old nurse, filed an occupational disease claim
(Form CA-2) alleging a lumbar condition caused by walking, bending and lifting in his federal

employment. He noted a prior injury to his back on March 16, 2000 while removing a hostile
patient.1
With respect to medical evidence, appellant submitted an undated report from Dr. Gerald
Meier, providing a history of back pain since March 16, 2000. Dr. Meier provided results on
examination and diagnosed L4 spondylolisthesis, “probably due to degenerated disc.” The
record indicates that appellant underwent lumbar decompression surgery on February 28, 2005.
Dr. Meier reported on March 14, 2005 that appellant had been disabled but could return to light
duty on March 14, 2005.
By decision dated September 15, 2006, the Office denied the claim for compensation.
Appellant requested a hearing before an Office hearing representative, which was held on
March 26, 2007. In a report dated September 12, 2006, Dr. George Saridakis, an osteopath,
reported that appellant had been seen in April 2004 with numbness in the back and shooting
pains into the legs. He stated that after evaluation it was determined to be a preexisting work
injury that dated back approximately four years. Appellant also submitted a March 22, 2000
report from a chiropractor diagnosing cervical myofascial sprain/strain with arm radiculopathy,
and lumbar myofascial sprain/strain.
In a decision dated June 25, 2007, an Office hearing representative affirmed the
September 15, 2006 Office decision. The hearing representative found that the medical evidence
was insufficient to establish an injury causally related to the identified work factors.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;

1

Appellant did file a separate claim for an injury on March 16, 2000 that is not before the Board. The record
submitted to the Board also included OWCP File No. 092031706, which was filed as a CA-2a notice of recurrence
but was developed as an occupational claim. By decision dated August 17, 2004, the Board affirmed a February 18,
2004 Office decision on the grounds that the medical evidence did not establish an injury in the performance of
duty. Docket No. 04-1063 (issued August 17, 2004).
2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
Appellant filed an occupational disease claim noting that his job involved walking,
bending and lifting. He appeared to allege that his job had aggravated a March 16, 2000 back
injury. This is similar to appellant’s prior claim filed in December 2002.8 To meet his burden of
proof, appellant must submit rationalized medical evidence addressing the causal relationship
between a diagnosed condition and the identified employment factors.
In this case, the medical evidence does not contain probative medical opinion on the issue
presented. None of the physicians of record provided a complete history, a discussion of
appellant’s work activities, a diagnosis or a clear explanation of the relationship between any
diagnosed back condition and the employment factors.9 In the absence of probative medical
evidence on causal relationship, appellant did not meet his burden of proof. The Office properly
denied the claim.
CONCLUSION
Appellant did not submit rationalized medical evidence establishing an injury causally
related to the identified work factors.

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

The Board noted in its August 17, 2004 decision that appellant alleged walking, standing and lifting at work
worsened his back condition.
9

With respect to the chiropractor’s report, as the Board explained in its August 17, 2004 decision, in the absence
of a diagnosis of spinal subluxation, the chiropractor is not considered a physician and the report is of no probative
value. Thomas R. Horsfall, 48 ECAB 180 (1996).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 25, 2007 and September 15, 2006 are affirmed.
Issued: March 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

